DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 filed on 9/4/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segreti (WO 2017/151980 Al) in view of Hospodor ( US 2012/0095088 Al).
Claim interpretation: “Animal cookies” based on applicant’s disclosure is considered an intended use of the prepared cookies.
Segreti discloses a method to make cannabis butter and incorporate the butter in a cookie composition (Example 4). In this method unsalted  butter was used as a solvent to extract cannabis oil from various cannabis plant materials including flower tissues and bud tissues. The extraction could be achieved by heating raw cannabis plant material along with butter and allowing the cannabinoids to be dissolved by the lipids in the butter. The heat-extraction time varied from 10-15 minutes to 24 hours, depending on the amount of cannabis plant materials used and the temperature employed. In a typical extraction process, cannabis butter extracts were prepared
by simmering cannabis plant materials and butter on low heat at approximately 200°F
(240° F-250° F; never above 300° F) for about 30-40 minutes. The cannabis plant materials were then removed to produce a cannabis infused organic unsalted butter. If the desirable THC:CBD ratio is not available, a few cannabis butter extracts of different THC:CBD ratio could be mixed to attain the desirable level.
	Subsequently, the cannabis infused organic unsalted butter prepared as
described above was further formulated into the form of a cookie with standard ingredients.
	Segreti does not specifically disclose how the cookies are made.
	Hospodor however discloses that in a method to make food products containing cannabis, an  intermediate product containing cannabis, typically an extract containing cannabinoids in a known concentration in a known volume is mixed into a known volume of a foodstuff, or an ingredient in the foodstuff. [0053] [0060]
	As both Segreti and Hospodor are directed to making food products containing cannabis, and Segreti produces an extract of cannabis oil in butter, it would have been obvious to one of ordinary skill in the art to use cannabis butter as the intermediate product containing cannabis in a method to make cookies as in Hospodor, with a reasonable expectation of success.
	Regarding claim 1, 5,6 the foodstuff in modified Segreti could be a cookie dough comprising a first unsalted butter, eggs and water (for example to which the cannabis butter is added at a calculated level to obtain a palliative effect , followed by dividing and baking the dough. In view of the intended use in animals, one of ordinary skill in the art would obviously omit a sugar or sweetener ingredient and add ingredients to improve palatability to an animal, for example, carob as recited in claim 16, in making a cookie dough.  Further, one would apply known steps in making cookies namely mixing egg ingredient with softened butter (wet ingredients) followed by adding flour (dry ingredient) and water, if needed,  to make a cookie dough.
	Regarding claim 2 and 17, the general method to make cannabis butter is disclosed in Segreti. It would be obvious to one of ordinary skill in the culinary art to weigh butter meant for including cannabis  to obtain a desired level of cannabis oil components in the butter. The claimed 10% by weight is considered a calculated amount based on the type of cannabis material selected.
	Regarding the use of a filter pouch to hold the cannabis during extraction, spice bags and similar pouches are routinely used in the culinary art to introduce spice extractives and flavors into oils and foods. The method is convenient in that  the bag can be easily removed from the cooked or heated food after cooling. A straining or sieving step to remove the spent spices is avoided by applying this method. Incorporation of a known culinary technique to prepare a  cannabis butter is not considered inventive.
	The method in Segreti ensures melting the second unsalted butter without burning and gradually bringing the combined butter and cannabis material to a boil. A cooling and storage step although not stated is considered inherent in the method, as butter typically is stored under refrigeration, as in claim 4 and 19.
	Regarding claim 3 and 18, use of an unbleached pouch is considered  to be done to meet consumer preference for food products that are free form chemical bleaching agents.
Regarding claim 7 and 8, it would be obvious to one of ordinary skill in the art to select an amount of cannabis butter that provides an effective amount of cannabis compounds for use in an animal with no medical diagnosis if so intended.
Regarding claims 9 -12, the steps are typically applied in the culinary art to make cookies having specific shapes and surface designs. Criticality of the claimed 7mm thickness is not disclosed. It is considered that the size of each cookie is designed to deliver a homogeneous amount of cannabis actives, and would have been suitably selected by one of ordinary skill in the art.
Regarding claim 13 and 14, the claimed baking temperature and time are commonly applied in making cookies comprising flour, butter, sugar and eggs, the baking time being selected to obtain a desired crispness and/or level of browning in the baked product.
Regarding claim 15 and 16, an intended use or additional known ingredient is not considered to render the method in claim 1 patentably distinctive.
Regarding claim 20, Segreti discloses that in a method to make food products containing cannabis, an oil containing cannabinoids,  in a known concentration in a known volume is mixed into a known volume of a foodstuff, (Example 5). Hospodor discloses mixing a CBD oil (intermediate product) with a food product, for a cookie dough , the cookie dough is then divided and baked (see working examples). One would suitably select an amount of oil needed to effect a palliative effect when homogeneously distributed into a plurality of pieces made from the cookie dough.
Claims 1-20 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793